 



Exhibit 10.1
EXECUTIVE AGREEMENT
     This Executive Agreement (this “Agreement”) is made effective as of the
Effective Date between Complete Production Services, Inc., a Delaware
corporation and its subsidiaries (collectively, the “Company”) and
                     (“Executive”).
WHEREAS, the Company currently employs Executive; and
WHEREAS, the Company believes it to be in the best interests of its stockholders
to attract, retain and motivate key officers and to ensure continuity of
management, and that this will further those interests; and
WHEREAS, the Company recognizes that the possibility of a Change of Control of
the Company may result in the departure of key executives to the detriment of
the Company and its stockholders.
     In consideration of Executive’s continued employment as an executive
officer with the Company and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Executive agree as follows:

1.   Term of Agreement

  A.   This Agreement shall be for an initial term that continues in effect,
through the second anniversary of the Effective Date. The term of this Agreement
shall automatically be extended for one or more additional terms of one
(1) year, as of each anniversary date of the Effective Date that occurs while
this Agreement is in effect. The term of Agreement, however, may be terminated
by written notice of termination of this Agreement provided to Executive, and in
the event any such termination notice is delivered to Executive then,
notwithstanding the preceding sentence concerning automatic renewals, the term
of this Agreement shall be deemed terminated effective as of December 31 of the
second full calendar year following the date on which such notice of termination
of the Agreement is delivered to Executive.     B.   Notwithstanding the
foregoing, the term of this Agreement shall terminate upon the expiration of the
“Severance Payout Period” or the “Change of Control Payout Period,” as
applicable, subject to all rights and benefits hereunder having been paid and
satisfied in full.

2.   Certain Definitions

  A.   “Bonus” “Bonus” shall mean the greater of (i) Target EV for the year of
the Date of Termination, or (iii) the highest annual bonus paid during any of
the three full fiscal years preceding the Date of Termination.     B.   “Cause”
“Cause” shall mean:

 



--------------------------------------------------------------------------------



 



  (i)   Executive’s conviction of a felony involving moral turpitude, dishonesty
or a breach of trust as regards the Company;     (ii)   Executive’s commission
of any act of theft, fraud, embezzlement or misappropriation against the Company
that is materially injurious to it regardless of whether a criminal conviction
is obtained;     (iii)   Executive’s willful and continued failure to devote
substantially all of his business time to the Company’s business affairs
(excluding failures due to illness, incapacity, vacations, incidental civic
activities and incidental personal time), which failure is not remedied within a
reasonable time after written demand is delivered by the Company, which demand
specifically identifies the manner in which the Company believes that Executive
has failed to devote substantially all of his business time to the Company’s
business affairs;     (iv)   Executive’s unauthorized disclosure of confidential
information of the Company that is materially injurious to the Company; or    
(v)   Executive’s knowing or willful material violation of federal or state
securities laws, as determined in good faith by the Company’s Board of
Directors.

     For purposes of this definition, no act, or failure to act, on Executive’s
part shall be deemed “willful” unless done, or omitted to be done, by Executive
not in good faith and without reasonable belief that Executive’s action or
omission was in the best interest of the Company.

  C.   “Change of Control” of the Company will occur for purposes of this
Agreement if:

  (i)   Any person or group of persons is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of securities in the Company representing 20% or more of the
combined voting power of the Company’s outstanding securities;     (ii)   A
change in the majority of the membership of the Board occurs without approval by
two-thirds of the Directors who are Continuing Directors. For these purposes,
Continuing Directors are persons who (i) were Directors on the Effective Date or
(ii) are new Directors whose election was approved by two-thirds of the members
of the Board who were Directors on the Effective Date (“Approved Directors”), or
(iii) are new Directors whose election was approved by two-thirds of the members
of the Board who were Directors on the Effective Date or are subsequently
Approved Directors;

2



--------------------------------------------------------------------------------



 



  (iii)   The Company is merged, consolidated or combined with another
corporation or entity, including without limitation, a reverse or forward
triangular merger, and the Company’s stockholders prior to such transaction own
less than 55% of the outstanding voting securities of the surviving or resulting
corporation or entity after the transaction;     (iv)   A tender offer or
exchange offer is made and consummated by a person or group of persons other
than the Company for the ownership of 20% or more of the Company’s voting
securities; or     (v)   There is a disposition, transfer, sale or exchange of
all or substantially all of the Company’s assets, or stockholder approval of a
plan of liquidation or dissolution of the Company.

  D.   “Change of Control Payout Period” shall mean the period of [two (2)]1
[two and a half (2.5)]2 years following the Date of Termination of Executive,
which termination is covered by Section 5 hereof.     E.   “Date of Termination”
shall mean the date specified in the Notice of Termination relating to
termination of Executive’s employment with the Company; provided that such date
shall not be less than 20 days nor more than 45 days following: (i) involuntary
termination, not for Cause, pursuant to Section 4 or 5 hereof, or (ii) the date
within the Protective Period that Executive voluntarily terminates his
employment for Good Reason so governed by Section 5 hereof, and provided further
that such termination qualifies as a “separation from service” within the
meaning given to it under Section 409A(a)(2)(A)(i) of the Internal Revenue Code
of 1986, as amended (the “Code”), and any Treasury Regulations or other guidance
issued thereunder.     F.   “Effective Date” shall mean November 13, 2006.    
G.   “Executive” shall mean the executive of the Company who is a party to this
Agreement and in the event of the Executive’s death after a “qualifying”
termination pursuant to Section 4 hereof or a Change of Control pursuant to
Section 5 hereof, then the term “Executive” shall include his estate.     H.  
“Good Reason” shall mean:

  (i)   a failure to re-elect or appoint the Executive to any corporate office
or directorship held at the time of the Change of Control or a material
reduction in Executive’s authority, duties or responsibilities (including
status, offices, titles and reporting requirements) or if Executive is assigned
duties or responsibilities inconsistent in any material respect

 

1   For Messrs. Boyd, Burke, Weisgarber, Bayardo and Ms. Flato   2   For
Messrs. Mayer, Maroney, Nibling, and Moore

3



--------------------------------------------------------------------------------



 



      from those of Executive at the time of the relevant Change of Control all
on the basis of which Executive makes a good faith determination that the terms
of his employment have been detrimentally and materially affected;     (ii)   a
material reduction of Executive’s compensation, benefits or perquisites,
including annual base salary, annual bonus, intermediate or long-term cash or
equity incentive opportunities or plans from those in effect prior to the Change
of Control;     (iii)   the Company fails to obtain a written agreement
satisfactory to Executive from any successor or assigns of the Company to assume
and perform this Agreement as provided in Section 10 hereof; or     (v)   the
Company requires Executive to be based at any office located more than fifty
(50) miles from the Company’s current offices without Executive’s consent.

  I.   “Notice of Termination” shall mean a written notice delivered to the
other party indicating the specific termination provision in this Agreement
relied upon for termination of Executive’s employment and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated. Any
purported termination by either party other than pursuant to a Notice of
Termination shall not be effective.     J.   “Option Plans” shall mean the
Company’s stock option plans, incentive plans, equity participation plans, or
other similar plans, and any stock option agreements or other equity award
agreements used in connection therewith.     K.   “Protective Period” shall mean
the period that commences six months prior to and ends two years following the
effective date of a Change of Control.     L.   “Severance Payout Period” shall
mean the period of [sixteen (16) months]3 [twenty (20) months]4 following the
Date of Termination of Executive, which termination is covered by Section 4
hereof.     M.   “Target EV” shall mean the amount payable to Executive, which
is expressed as a percentage of Executive’s Termination Base Salary, as a bonus
or incentive payment to Executive under the Company’s annual bonus or incentive
program presuming that the Company and individual performed at target under all
applicable performance criteria and objectives.     N.   “Termination Base
Salary” shall mean Executive’s base salary at the rate in effect at the time the
Notice of Termination is given or, for purposes of a Change of

 

3   For Messrs. Boyd, Burke, Weisgarber, Bayardo and Ms. Flato   4   For
Messrs. Mayer, Maroney, Nibling, and Moore

4



--------------------------------------------------------------------------------



 



      Control, if a greater amount, Executive’s base salary at the rate in
effect immediately prior to the Change of Control.

3.   Termination for Cause. The Company may terminate Executive for Cause at any
time, including following a Change of Control, upon written notice to the
Executive.   4.   Standard Severance Plan. If Executive is terminated
involuntarily (i.e., without the consent of Executive) by the Company for any
reason other than for Cause (and such termination is not pursuant to a Change of
Control) the Executive shall receive the following compensation and benefits
from the Company:

  A.   The Company shall pay to Executive when otherwise due Executive’s
Termination Base Salary through the Date of Termination.     B.   Effective as
of the Date of Termination, the Company shall pay to Executive an amount equal
to [1.33]5 [1.67]6 times the sum of Executive’s Termination Base Salary plus
Bonus, payable in a lump sum within thirty days following such Date of
Termination.     C.   Effective as of the Date of Termination and in
consideration of service through the Date of Termination, the Company shall pay
to Executive a bonus for the year in which the Date of Termination occurred in
an amount determined in good faith by the Company’s Board of Directors in
accordance with the performance criteria established under the Company’s
incentive plan and the Company’s actual performance relative to such criteria
for such year though the Date of Termination, which amount, however, shall not
be less than Target EV, and shall be pro-rated through and including the Date of
Termination (on the basis of a 365 day year), payable in a lump sum within
thirty days following such Date of Termination.     D.   Notwithstanding any
provisions to the contrary in any of the Option Plans, (i) all outstanding
unvested stock options of Executive shall be and become fully vested and
exercisable as to all shares of stock covered thereby, and (ii) all outstanding
shares of restricted stock, restricted stock units, performance shares and
performance units of Executive shall be and become 100% vested and all
restrictions thereon shall lapse, in each case as of the Date of Termination. 7
    E.   For all options granted after the Effective Date, Executive (or in the
event of his death, his estate) shall be entitled to exercise his vested options
until 12 months following the Date of Termination Notwithstanding the provisions
of this Section E, no option may be exercised at any time past the term of such
option.

 

5   For Messrs. Boyd, Burke, Weisgarber, Bayardo and Ms. Flato   6   For
Messrs. Mayer, Maroney, Nibling, and Moore   7   For Messrs. Mayer, Maroney,
Nibling, and Moore

5



--------------------------------------------------------------------------------



 



  F.   The Company shall provide Executive with additional benefits described in
Section 6 hereof.

5.   Change of Control Severance Plan. In the event that during the Protective
Period either (a) Executive voluntarily terminates employment for Good Reason or
(b) the Company terminates Executive’s employment other than for Cause, the
Executive shall receive the following compensation and benefits from the
Company:

  A.   The Company shall pay to Executive when otherwise due Termination Base
Salary through the Date of Termination.     B.   Effective as of the Date of
Termination, the Company shall pay to Executive an amount equal to [two]8 [two
and a half]9 times the sum of Executive’s Termination Base Salary plus Bonus,
payable in a lump sum within thirty days following such Date of Termination.    
C.   Effective as of the Date of Termination and in consideration of service
through the Date of Termination, the Company shall pay to Executive a bonus for
the year in which the Date of Termination occurred in an amount determined in
good faith by the Company’s Board of Directors in accordance with the
performance criteria established under the Company’s incentive plan and the
Company’s performance relative to such criteria for such year though the Date of
Termination, which amount, however, shall not be less than Target EV and shall
be pro-rated through and including the Date of Termination (on the basis of a
365 day year), payable in a lump sum within thirty days following such Date of
Termination.     D.   Effective as of the Date of Termination, the Company shall
pay to executive an amount equal to [two]10 [two and a half]11 times the amount
the Company would be required to contribute on Executive’s behalf under all
qualified pension, nonqualified pension, profit sharing, 401(k), deferred
compensation and supplemental plans based on Executive’s Termination Base Salary
and the applicable maximum Company contribution percentages in effect as of the
Date of Termination, payable in a lump sum within thirty days following such
Date of Termination.     E.   Effective as of the Date of Termination, Executive
shall become and be fully vested in Executive’s accrued benefits under all
qualified pension, nonqualified pension, profit sharing, 401(k), deferred
compensation and supplemental plans maintained by the Company for Executive’s
benefit, except to that the extent the acceleration of vesting of such benefits
would violate any applicable law or require the Company to accelerate the
vesting of the accrued benefits of all participants in such plan or plans, in
which case the Company shall pay Executive

 

8   For Messrs. Boyd, Burke, Weisgarber, Bayardo and Ms. Flato   9   For
Messrs. Mayer, Maroney, Nibling, and Moore   10   For Messrs. Boyd, Burke,
Weisgarber, Bayardo and Ms. Flato   11   For Messrs. Mayer, Maroney, Nibling,
and Moore

6



--------------------------------------------------------------------------------



 



      a lump sum payment, within 30 days following the Date of Termination, in
an amount equal to the present value of such unvested accrued benefits. In
addition, if such a lump sum payment is payable, the Company shall make an
additional gross-up payment to Executive in an amount such that the net amount
of the lump sum payment and such additional gross-up payment retained by
Executive, after the calculation and deduction of all federal, state and local
income tax and employment tax (including any interest or penalties imposed with
respect to such taxes) on such lump sum payment and additional gross-up payment,
and taking into account any lost or reduced tax deductions on account of such
gross-up payment, shall be equal to such lump sum payment. Such additional
gross-up payment shall be made in a lump sum payment within 30 days following
the Date of Termination.     F.   For all options granted after the Effective
Date, Executive (or in the event of his death, his estate) shall be entitled to
exercise his vested options until 12 months following the Date of Termination.
Notwithstanding the provisions of this Section F, no option may be exercised at
any time past the term of such option.     G.   The Company shall provide
Executive with additional benefits described in Section 6 hereof.

6.   Additional Benefits.

  A.   Health, Dental, Disability and Life Insurance and Benefits. Throughout
the term of the Severance Payout Period for a termination of Executive’s
employment covered by Section 4, or of the Change of Control Payout Period for a
termination of Executive’s employment covered by Section 5, the Company shall
provide Executive and Executive’s eligible family members, based on the cost
sharing arrangement in effect between Executive (or persons of similar position)
and the Company on the Date of Termination, with medical and dental health
benefits and disability and life insurance coverage and benefits at least equal
to those in effect for Executive or persons of similar position on the Date of
Termination or, if more favorable to Executive, as in effect generally at any
time during such Severance Payout Period or Change of Control Payout Period, as
applicable. Notwithstanding the foregoing, if Executive becomes re-employed and
is eligible to receive medical, dental and disability benefits under such
successor employer’s plans, the Company’s obligations under this Section 6A
shall be reduced to the extent comparable benefits are actually received by
Executive during the Severance Payout Period or Change of Control Payout Period,
as applicable, and any such benefits actually received by Executive shall be
promptly reported by Executive to the Company. For the sake of clarity,
Executive shall be entitled to all of the insurance and benefits provided by
this Section 6A, and such benefits shall not be mitigated, in the event that as
of the Date of Termination or at any time during the Severance Payout Period or
Change of Control Payout Period, as applicable, Executive is receiving medical,
dental, health, disability or life benefits or insurance through the plans or
obligations of a former employer.

7



--------------------------------------------------------------------------------



 



      In the event Executive is ineligible under the terms of the Company’s
benefit plans or programs to be so covered as required by this Section 6A, the
Company shall provide Executive with substantially equivalent coverage through
other sources or will provide Executive with a lump sum payment in such amount
that, after all taxes on that amount, shall be equal to the cost to Executive of
providing Executive such benefit coverage. The lump sum shall be determined on a
present value basis using the interest rate provided in Section 1274(b)(2)(B) of
the Internal Revenue Code of 1986, as amended (the “Code”) on the Date of
Termination. In addition, if such a lump sum payment is payable, the Company
shall make an additional gross-up payment to Executive in an amount such that
the net amount of the lump sums payment and such additional gross-up payment
retained by Executive, after the calculation and deduction of all federal, state
and local income tax and employment tax (including any interest or penalties
imposed with respect to such taxes) on such lump sum payment and additional
gross-up payment, and taking into account any lost or reduced tax deductions on
account of such gross-up payment, shall be equal to such lump sum payment. Such
additional gross-up payment shall be made in a lump sum payment within 30 days
following the Date of Termination.

  B.   Automobile Allowance. The Company shall provide Executive with a lump sum
payment, in lieu of an automobile allowance, equal to the monthly car allowance
in effect on the date of the Date of Termination, multiplied by the number of
months comprising the Severance Payout Period or Change of Control Payout
Period, as applicable. Such lump sum payment shall be made within 30 days
following the Date of Termination.

7.   Accelerated Vesting of Certain Equity Awards Upon a Change of Control.    
  Notwithstanding any provisions to the contrary in any of the Option Plans,
upon a Change of Control (i) all outstanding unvested stock options of Executive
shall be and become fully vested and exercisable as to all shares of stock
covered thereby, and (ii) all outstanding shares of restricted stock, restricted
stock units, performance shares and performance units of Executive shall be and
become 100% vested and all restrictions thereon shall lapse, in each case as of
the Change of Control.   8.   Excise Taxes and Gross-Up Payments.12

  A.   If any payment or benefit received or to be received by Executive in
connection with a change in control of the Company or termination of Executive’s
employment (whether payable pursuant to the terms of this Agreement, a stock
option plan or any other plan or arrangement with the Company) (the “Total
Payments”) will be subject to the excise tax imposed by Section 4999 of the
Code, (the “Excise Tax”), then Executive shall be entitled to receive from the
Company an additional payment (the “Gross-Up Payment”) in an amount such

 

12   For Messrs. Mayer, Maroney, Nibling, and Moore.

8



--------------------------------------------------------------------------------



 



      that the net amount of the Total Payments and the Gross-Up Payment
retained by Executive after the calculation and deduction of all Excise Taxes
(including any interest or penalties imposed with respect to such taxes) on the
Total Payments and all federal, state and local income tax, employment tax and
Excise Tax (including any interest or penalties imposed with respect to such
taxes) on the Gross-Up Payments provided for in this Section 8, and taking into
account any lost or reduced tax deductions on account of the Gross-Up Payments,
shall be equal to the Total Payments.     B.   All determinations required to be
made under this Section 8, including whether and when the Gross-Up Payments are
required and the amount of such Gross-Up Payments, and the assumptions to be
utilized in arriving at such determinations (consistent with the provisions of
the Section 8), shall be made by the Company’s independent certified public
accountants (the “Accountants”). The Accountants shall provide Executive and the
Company with detailed supporting calculations with respect to such Gross-Up
Payments within fifteen (15) business days of the receipt of notice from
Executive or the Company that Executive has received or will receive a Total
Payments. In the event that the Accountants are also serving as accountant or
auditor for the individual, entity or group effecting the Change of Control,
Executive shall appoint another nationally recognized public accounting firm to
make the determinations required hereunder (which accounting firm shall then be
referred to as the Accountants hereunder). All fees and expenses of the
Accountants shall be borne solely by the Company. All determinations by the
Accountants shall be binding upon the Company and Executive.     C.   For the
purposes of determining whether any of the Total Payments will be subject to the
Excise Tax and the amount of such Excise Tax, such Total Payments will be
treated as “parachute payments” within the meaning of Section 280G of the Code,
and all “parachute payments” in excess of the “base amount” (as defined under
Section 280G(b)(3) of the Code) shall be treated as subject to the Excise Tax,
unless and except to the extent that in the opinion of the Accountants such
payment (in whole or in part) either do not constitute “parachute payments” or
represent reasonable compensation for services actually rendered (within the
meaning of Section 280G(b)(4) of the Code) in excess of the “base amount” or
such “parachute payments” are otherwise not subject to such Excise Tax. For
purposes of determining the amount of the Gross-Up Payments, Executive shall be
deemed to pay federal income taxes at the highest applicable marginal rate of
federal income taxation for the calendar year in which the Gross-Up Payments are
to be made and to pay any applicable state and local income taxes at the highest
applicable marginal rate of taxation for the calendar year in which the Gross-Up
Payments are to be made, net of the maximum reduction in federal income taxes
that could be obtained from the deduction of such state or local taxes if paid
if such year (determined without regard to limitations on deductions based upon
the amount of Executive’s adjusted gross income); and to have otherwise
allowable deductions for federal, state and local income tax

9



--------------------------------------------------------------------------------



 



      purposes at least equal to those disallowed because of the inclusion of
the Gross-Up Payments in Executive’s adjusted gross income.     D.   To the
extent practicable, any Gross-Up Payments shall be paid by the Company at the
time Executive is entitled to receive the Total Payments and in no event will
any Gross-Up Payments be paid later than thirty (30) days after the receipt by
Executive of the Accountant’s determination. As a result of uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accountants hereunder, it is possible that the Gross-Up Payments made
will have been an amount less than the Company should have paid pursuant to this
Section 8 (the “Underpayment”). In the event that the Company exhausts its
remedies pursuant to Section 8 and Executive is required to make a payment of
any Excise Tax, the Underpayment shall be promptly paid by the Company to or for
Executive’s benefit.     E.   Executive shall notify the Company in writing of
any claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payments. Such notification shall be
given as soon as practicable after Executive is informed in writing of such
claim and shall apprise the Company of the nature of such claim and the date on
which such claim is requested to be paid. Executive shall not pay such claim
prior to the expiration of the thirty (30) day period following the date on
which Executive gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes, interest and/or penalties with respect to
such claim is due). If the Corporation notifies Executive in writing prior to
the expiration of such thirty (30) day period that it desires to contest such
claim, Executive shall:

  (i)   give the Company any information reasonably requested by the Company
relating to such claim     (ii)   take such action in connection with contesting
such claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company;     (iii)  
cooperate with the Company in good faith in order to effectively contest such
claim; and     (iv)   permit the Company to participate in any proceedings
relating to such claims; provided, however, that the Company shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest and shall indemnify Executive for,
advance expenses to Executive for, defend Executive against and hold Executive
harmless from, on an after-tax basis, any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of all related costs and

10



--------------------------------------------------------------------------------



 



    expenses. Without limiting the foregoing provisions of this Section 8, the
Company shall control all proceedings taken in connection with such contest and,
at its sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct Executive to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs Executive to pay such claim and sue for a refund, the Company
shall advance the amount of such payment to Executive, on an interest-free
basis, and shall indemnify Executive for, advance expenses to Executive for,
defend Executive against and hold Executive harmless from, on an after-tax
basis, any Excise Tax or income tax (including interest or penalties with
respect thereto) imposed with respect to such advance or with respect to any
imputed income with respect to such advance (including as a result of any
forgiveness by the Company of such advance); provided, further, that any
extension of the statute of limitations relating to the payment of taxes for the
taxable year of Executive with respect to which such contested amount is claimed
to be due is limited solely to such contested amount. Furthermore, the Company’s
control of the contest shall be limited to issues with respect to which a
Gross-Up Payments would be payable hereunder and Executive shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

  F.   The Gross-Up Payments shall be paid to Executive during Executive’s
employment, or following the termination of Executive’s employment, as
determined under the foregoing provisions; provided, however, such benefits and
payments shall be paid not later than fifteenth day of the third month following
the later of the end of the taxable year of Executive in which Executive’s Date
of Termination occurs, or the end of the taxable year of the Company (or any
successor thereto) in which such Executive’s Date of Termination occurs.

9.   Mitigation.       Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise nor, except as provided in Section 6A, shall the amount of any payment
or benefit provided for in this Agreement be reduced by any compensation earned
or benefit received by Executive as the result of employment by another employer
or self-employment, by retirement benefits, by offset against any amount claimed
to be owed by Executive to the Company or otherwise.   10.   Successor
Agreement.

11



--------------------------------------------------------------------------------



 



    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume this Agreement and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no succession had taken place. All
references herein to the Company shall include the Successor entity. Failure of
the successor entity to so assume shall constitute a breach of this Agreement
and entitle Executive to the benefits hereunder as if triggered by a termination
not for good cause.   11.   Indemnity.       In any situation where under
applicable law the Company has the power to indemnify, advance expenses to and
defend Executive in respect of any judgements, fines, settlements, loss, cost or
expense (including attorneys fees) of any nature related to or arising out of
Executive’s activities as an agent, employee, officer or director of the Company
or in any other capacity on behalf of or at the request of the Company, then the
Company shall promptly on written request, indemnify Executive, advance expenses
(including attorney’s fees) to Executive and defend Executive to the fullest
extent permitted by applicable law, including but not limited to making such
findings and determinations and taking any and all such actions as the Company
may, under applicable law, be permitted to have the discretion to take so as to
effectuate such indemnification, advancement or defense. Such agreement by the
Company shall not be deemed to impair any other obligation of the Company
respecting Executive’s indemnification or defense otherwise arising out of this
or any other agreement or promise of the Company under any statute.   12.  
Notice.       For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and delivered
by United States certified or registered mail (return receipt requested, postage
prepaid) or by courier guaranteeing overnight delivery or by hand delivery (with
signed receipt required), addressed to the respective addresses set forth below,
and such notice or communication shall be deemed to have been duly given two
days after deposit in the mail, one day after deposit with such overnight
carrier or upon delivery with hand delivery. The addresses set forth below may
be changed by a writing in accordance herewith.

         
 
  The Company:   Executive:
 
       
 
  Complete Production Services, Inc.                                         
;  
 
  11700 Old Katy Road, Suite 300                                          ;  
 
  Houston, Texas 77079                                          ;  
 
  Attn: Chief Executive Officer    
 
  with a copy to General Counsel    

13.   Dispute Resolution.

12



--------------------------------------------------------------------------------



 



    If any dispute arises out of this Agreement, the “complaining party” shall
give the “other party” written notice of such dispute. The other party shall
have ten (10) business days to resolve the dispute to the complaining party’s
satisfaction. If the dispute is not resolved by the end of such period, the
complaining party may by written notice (the “Notice”) demand arbitration of the
dispute as set out below, and each party hereto expressly agrees to submit to,
and be bound by, such arbitration.

  A.   The Company will, within ten (10) business days of the Notice, appoint a
single arbitrator. The arbitrator will set the rules and timing of the
arbitration, but will generally follow the rules of the American Arbitration
Association and this Agreement where same are applicable and shall provide for
written fact findings.     B.   The arbitration hearing will in no event take
place more than ninety (90) days after the appointment of the arbitrator.     C.
  The arbitration will take place in Houston, Texas unless otherwise unanimously
agreed to by the parties.     D.   The results of the arbitration and the
decision of the arbitrators will be final and binding on the parties and each
party agrees and acknowledges that these results shall be enforceable in a court
of law.

14.   Governing Law.       This Agreement will be governed by and construed in
accordance with the internal substantive laws, and not the choice of law rules,
of the State of Texas.

15.   Compliance With Internal Revenue Code Section 409A.

  A.   Notwithstanding anything herein to the contrary, all lump sum payments
and gross up payments to be made pursuant to this Agreement shall be paid not
later than the fifteenth day of the third month following the later of the end
of the taxable year of Executive in which Executive’s Date of Termination
occurs, or the end of the taxable year of the Company (or any successor thereto)
in which such Date of Termination occurs.     B.   This Agreement is not
intended to provide for any deferral of compensation subject to Code
Section 409A and, accordingly, the benefits provided pursuant to this Agreement
are intended to be paid not later than the later of: (i) the fifteenth day of
the third month following Executive’s first taxable year in which such benefit
is no longer subject to a substantial risk of forfeiture, and (ii) the fifteenth
day of the third month following the first taxable year of the Company in which
such benefit is no longer subject to a substantial risk of forfeiture, as
determined in accordance with Code Section 409A and any Treasury Regulations and
other

13



--------------------------------------------------------------------------------



 



      guidance issued thereunder. The date determined under this subsection is
referred to as the “Short-Term Deferral Date.”     C.   Notwithstanding anything
to the contrary herein, in the event that any benefits provided pursuant to this
Agreement are not actually or constructively received by the Executive on or
before the Short-Term Deferral Date, to the extent such benefit constitutes a
deferral of compensation subject to Code Section 409A, then: (i) subject to
clause (ii), such benefit shall be paid upon Executive’s separation from service
within the meaning of Section 409A(a)(2)(A)(i) of the Code, and any other
Treasury Regulations and other guidance thereunder (“Separation from Service”)
with respect to the Company and its affiliates, and (ii) if Executive is a
“specified employee,” as defined in Code Section 409A(a)(2)(B)(i), with respect
to the Company and its affiliates, such benefit shall be paid upon the date
which is six months after the date of Executive’s Separation from Service (or,
if earlier, the date of Executive’s death). In the event that any benefit
provided for in this Agreement is subject to this subsection, such benefit shall
be paid on the sixtieth day following the payment date determined under this
subsection, and shall be made subject to the requirements of Sections 4 and 5,
as applicable.

16.   Non-Disparage, Non-Compete and Non-Solicitation Covenants; General
Release.

  A.   Non-Disparage. As an additional inducement for the Company to enter into
this Agreement, Executive agrees that Executive shall refrain throughout the
term of this Agreement, and throughout the Severance Payout Period or the Change
of Control Payout Period, as applicable, from publishing any oral or written
statements about Company, any of its affiliates or any of Company’s or such
affiliates’ directors, officers, employees, consultants, agents or
representatives that (a) are slanderous, libelous or defamatory, (b) disclose
private information about or confidential information of Company, any of its
affiliates or any of Company’s or any such affiliates’ business affairs,
directors, officers, employees, consultants, agents or representatives, or
(c) place Company, any of its affiliates, or any of Company’s or any such
affiliates’ directors, officers, employees, consultants, agents or
representatives in a false light before the public. A violation or threatened
violation of this prohibition may be enjoined by the courts. The rights afforded
Company and its affiliates under this provision are in addition to any and all
rights and remedies otherwise afforded by law.     B.   Non-Solicitation. As an
additional inducement for the Company to enter into this Agreement, Executive
agrees that throughout the Severance Payout Period or the Change of Control
Payout Period, as applicable, Executive shall not, directly or indirectly
knowingly induce any person in the employment of the Company to (A) terminate
such employment, or (B) accept employment, or enter into any consulting
arrangement, with anyone other than the Company.

14



--------------------------------------------------------------------------------



 



  C.   Non-Competition. As an inducement for the Company to enter into this
Agreement, Executive agrees throughout the Severance Payout Period or the Change
of Control Payout Period, as applicable, Executive shall not, anywhere in the
world, directly or indirectly (i) engage without the prior express written
consent of the Company, in any business or activity, whether as an employee,
consultant, partner, principal, agent, representative, stockholder (except as a
holder of less than 2% of the combined voting power of the outstanding stock of
a publicly held company) or in any other individual, corporate or representative
capacity, or render any services or provide any advice to any business,
activity, person or entity, if Executive knows or reasonably should know that
such business, activity, service, person or entity, directly or indirectly,
competes in any material manner with the Business, or (ii) meaningfully assist,
help or otherwise support, without the prior express written consent of the
Company, any person, business, corporation, partnership or other entity or
activity, whether as an employee, consultant, partner, principal, agent,
representative, stockholder (other than in the capacity as a stockholder of less
than 2% of the combined voting power of the outstanding shares of stock of a
publicly held company) or in any other individual, corporate or representative
capacity, to create, commence or otherwise initiate, or to develop, enhance or
otherwise further, any business or activity if Executive knows or reasonably
should know that such business or activity, directly or indirectly competes in
any material manner with the Business. For purposes of this Section 16(C), the
term “Business” shall refer to the business of the Company as presently
conducted or as conducted on the Date of Termination.     D.   General Release.
As an additional inducement for the Company to enter into this Agreement, and as
a condition to payment and provision of benefits under this Agreement to
Executive or Executive’s estate, Executive agrees that Executive (or Executive’s
trust or estate, as applicable) shall execute and deliver and not revoke within
any revocation period required by law, a general release of claims in favor of
the Company and its employees, directors, agents and affiliates in a form
acceptable to the Company in its sole and absolute discretion.     E.  
Reasonable Restrictions. Executive acknowledges that these restrictions shall
not prevent or unduly restrict Executive from practicing his profession, or
cause him economic hardship. Executive represents that he (i) is familiar with
the foregoing covenants not to compete and not to solicit, and (ii) is fully
aware of his obligations hereunder, including, without limitation, the
reasonableness of the length of time, scope and geographic coverage of these
covenants.

17.   Cooperation       During Executive’s employment with the Company and
thereafter, Executive agrees to cooperate with the Company and its agents,
accountants and attorneys concerning any matter with which Executive was
involved during his employment. Such cooperation shall include, but not be
limited to, providing information to, meeting with and reviewing

15



--------------------------------------------------------------------------------



 



    documents provided by the Company and its agents, accountants and attorneys
during normal business hours or other mutually agreeable hours upon reasonable
notice and to make himself available for depositions and hearings, if necessary
and upon reasonable notice. If Executive’s cooperation is required after the
termination of Executive’s employment, the Company shall reimburse Executive for
any reasonable out of pocket expenses incurred in performing his obligations
hereunder.

18.   Entire Agreement; No Oral Modifications.

     This Agreement sets forth the entire agreement of the parties hereto in
respect of the subject matter contained herein and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereto in respect of the subject matter contained
herein. No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by Executive and such officer as may be designated by the Board. No waiver by
either party hereto at any time of any breach by the other party hereto of or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Executive have executed this
Agreement to be effective the date first above written.

              EXECUTIVE       COMPLETE PRODUCTION SERVICES, INC.,
a Delaware corporation
 
           
 
      By    
 
           
 
          Joseph C. Winkler
 
          Chief Executive Officer
 
           
 
      And    
 
           
 
          James F. Maroney, III
 
          Vice President, Secretary and General Counsel

17